DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emura (JP 2002-89649) in view of Harif (US 2010/0183364).
Regarding claims 1 and 3-6, Emura discloses a transfer apparatus (Fig. 1-6) comprising:
a first rod-shaped member (8A) that comprises a magnetic material (Paragraph 0024), the first rod-shaped member being provided with a first spiral pattern (Fig. 6);
an end portion of the first rod-shaped member (end of 8A);
a second rod-shaped member (8B) that comprises a magnetic material (Paragraph 0024), the second rod-shaped member being provided with a second spiral pattern (Fig. 6);
an end portion of the second rod-shaped member (end of 8B), a relative angle between the first spiral pattern of the first rod-shaped member (8A) and the second spiral pattern of the second rod-shaped member (8B) constant when coupled to each other (Fig. 6);
an opposite member (10) that is opposed to parts of side surfaces of the first and second rod-shaped members (8A, 8B), the opposite member comprising a magnetic material (Paragraph 0024, Fig. 6);
a driving device (13) that rotates the first and second rod-shaped members (8, 8A, 8B) about central axes of the first and second rod-shaped members to move the opposite member along the first and second rod-shaped members (Paragraph 0029). 
Emura discloses that the first and second rod-shaped members are coaxially connected (Paragraph 0018), but is silent to how they are connected and silent to the first and second coupler.  
Emura fails to disclose that the transfer apparatus comprises a first coupler that is fixed to an end portion of the first rod-shaped member; and a second coupler that is fixed to an end portion of the second rod-shaped member, the second coupler being coupled to the first coupler so as to make a relative angle between the first spiral pattern of the first rod-shaped member and the second spiral pattern of the second rod-shaped member constant when coupled to each other; wherein the first and second couplers have spiral structures that engage with each other; wherein a spiral curved surface of the spiral structure of one of the first and second couplers is provided with a projection portion and a spiral curved surface of the spiral structure of the other of the first and second couplers is provided with a concave portion into which the projection portion is inserted; wherein the first and second couplers have first flat surfaces that are parallel with directions of central axes of the first and second rod-shaped members and oriented to a first rotational direction of the first and second rod-shaped members and second flat surfaces that are parallel with the directions of the central axes of the first and second rod-shaped members and oriented to a second rotational direction of the first and second rod-shaped members; and wherein the first and second couplers have engagement structures that engage with each other, and at least one of the first and second couplers has an elastic member that contracts when the first and second couplers come into contact with each other and the first and second couplers do not engage with each other.
Harif teaches a torque-transmitting shaft connection comprising a first coupler (210); and a second coupler (220), the second coupler being coupled to the first coupler so as to make a relative angle between the first and second couplers constant when coupled to each other; wherein the first and second couplers have spiral structures (214, 224) that engage with each other; wherein a spiral curved surface (215, 225) of the spiral structure of one of the first and second couplers is provided with a projection portion (230, 232) and a spiral curved surface of the spiral structure of the other of the first and second couplers is provided with a concave portion (236) into which the projection portion is inserted (Paragraph 0064, Fig. 13-14); wherein the first and second couplers have first flat surfaces that are parallel with directions of central axes of the first and second couplers and oriented to a first rotational direction of the first and second couplers and second flat surfaces that are parallel with the directions of the central axes of the first and second couplers and oriented to a second rotational direction of the first and second couplers; and wherein the first and second couplers have engagement structures that engage with each other, and at least one of the first and second couplers has an elastic member (234) that contracts when the first and second couplers come into contact with each other and the first and second couplers do not engage with each other; the mating spiral structures and projection portions of the first and second couplers and elastic member providing a secured connection that prevents axial displacement and slippage between shaft members (Fig. 13-14; Paragraph 0002).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the first and second rod-shaped members of Emura to comprise first and second coupler, including mating spiral structures and projection portions and an elastic member, as taught by Harif, in order to provide a secured connection that prevents axial displacement and slippage between the first and second rod-shaped members. 
Regarding claim 2, Emura as modified by Harif discloses that the first and second couplers (210, 220) are coupled to each other by bringing the first and second rod-shaped members (8A, 8B; Emura) close to each other while rotating at least one of the first and second rod-shaped members (the couplers must be rotated when connected to accept the pins, Fig. 14; Harif).
Regarding claim 7, Emura as modified by Harif discloses that the engagement structures change a relative angle between the first and second couplers using at least one of an attraction force between different magnetic poles and a repulsion force between identical magnetic poles (the modification of the rod-shaped members maintains the magnetic properties of both members including the connection).
Regarding claim 9, Emura discloses that the first and second rod-shaped members (8A, 8B) and the opposite member (10) comprise hard magnetic materials (Paragraph 0024), and
a number of poles in a combination of the first or second rod-shaped member and the opposite member is 2n (Paragraph 0024).
Harif teaches that the first and second couplers (210, 220) are configured to be couplable to each other every relative rotation by 360 x m/n degrees (Fig. 14).
Regarding claim 10, Emura discloses that one of the first and second rod-shaped members and the opposite member comprises a hard magnetic material and the other of the first and second rod-shaped members comprises a soft magnetic material (Paragraph 0024, one rod-shaped member is laminated while the other is not), and
a number of poles in a combination of the first or second rod-shaped member and the opposite member is 2n (Paragraph 0024).
Harif teaches that the first and second couplers (210, 220) are configured to be couplable to each other every relative rotation by 180 x m/n degrees (Fig. 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                      

/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619